Bruce, Ch. J.
(after stating the facts as above). After a thorough examination of the record, we concur in the findings of the trial court, and we are satisfied that the defendant was entitled to have the contract reformed so as to contain the provision that the crops would not go with the land unless the sale was consummated before the 1st day of July. We are satisfied, indeed, that at the same time the defendant signed the contract in question he signed a number of other contracts, and that these contracts contained the provision mentioned, and that the defendant thought and had reason to believe that the one in question also contained that provision. We are satisfied, also, that the subsequent acts and dealings of the parties were such as to confirm *131the defendant in this belief. We are therefore satisfied that the defendant was entitled to have the contract reformed.
As all that the plaintiff has tendered, and now in open court states that all he is willing to pay, is the $10,000, and- as he has failed to tender and refused to pay the value of these crops, and has stated in open court that it does not desire specific performance of the contract unless such crops can be recovered, the judgment of the District Court is affirmed.
Grace, J"., being disqualified, did not participate.